EXHIBIT 10.1

TORREYPINES THERAPEUTICS, INC.
2006 EQUITY INCENTIVE PLAN

APPROVED BY THE BOARD:  JULY 24, 2006

APPROVED BY THE STOCKHOLDERS: SEPTEMBER 28,  2006

TERMINATION DATE:  JULY 23, 2016

1.             GENERAL.

(a)           Eligible Award Recipients.  The persons eligible to receive Awards
are Employees, Directors and Consultants.

(b)           Available Awards.  The Plan provides for the grant of the
following Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Restricted Stock Awards, (iv) Restricted Stock Unit Awards, (v) Stock
Appreciation Rights, (vi) Performance Stock Awards, (vii) Performance Cash
Awards, and (viii) Other Stock Awards.

(c)           Purpose.  The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Awards as set
forth in Section 1(a), to provide incentives for such persons to exert maximum
efforts for the success of the Company and any Affiliate, and to provide a means
by which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Stock Awards.

2.             ADMINISTRATION.

(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration of the Plan to a Committee
or Committees, as provided in Section 2(c).

(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

(i)            To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Awards; (B) when and how each Award shall be
granted; (C) what type or combination of types of Award shall be granted; (D)
the provisions of each Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive cash or Common
Stock pursuant to a Stock Award; and (E) the number of shares of Common Stock
with respect to which a Stock Award shall be granted to each such person.

(ii)           To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement or
in the written terms of a Performance Cash Award, in a manner and to the extent
it shall deem necessary or expedient to make the Plan or Award fully effective.

(iii)         To settle all controversies regarding the Plan and Awards granted
under it.

1


--------------------------------------------------------------------------------




(iv)          To accelerate the time at which a Stock Award may first be
exercised or the time during which an Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Award stating
the time at which it may first be exercised or the time during which it will
vest.

(v)            To suspend or terminate the Plan at any time.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.

(vi)          To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, relating to Incentive Stock Options
and certain nonqualified deferred compensation under Section 409A of the Code
and/or to bring the Plan or Stock Awards granted under the Plan into compliance
therewith, subject to the limitations, if any, of applicable law. However,
except as provided in Section 9(a) relating to Capitalization Adjustments,
stockholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of shares of Common Stock available for
issuance under the Plan, (B) materially expands the class of individuals
eligible to receive Awards under the Plan, (C) materially increases the benefits
accruing to Participants under the Plan or materially reduces the price at which
shares of Common Stock may be issued or purchased under the Plan, (D) materially
extends the term of the Plan, or (E) expands the types of Awards available for
issuance under the Plan, but only to the extent required by applicable law or
listing requirements. Except as provided above, rights under any Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (1) the Company requests the consent of the affected Participant, and (2)
such Participant consents in writing.

(vii)         To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to Covered Employees, (B) Section
422 of the Code regarding Incentive Stock Options, or (C) Rule 16b-3.

(viii)        To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided however, that, the
Participant’s rights under any Award shall not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and (B)
such Participant consents in writing.  Notwithstanding the foregoing, subject to
the limitations of applicable law, if any, and without the affected
Participant’s consent, the Board may amend the terms of any one or more Awards
if necessary to maintain the qualified status of the Award as an Incentive Stock
Option or to bring the Award into compliance with Section 409A of the Code and
the related guidance thereunder.

(ix)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Awards.

2


--------------------------------------------------------------------------------




(x)           To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.

(c)           Delegation to Committee.

(i)            General.  The Board may delegate the administration of some or
all of the provisions of the Plan to a Committee or Committees.  If
administration of the Plan is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee of the Committee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.

(ii)           Section 162(m) and Rule 16b-3 Compliance.  In the sole discretion
of the Board, the Committee may consist solely of two (2) or more Outside
Directors, in accordance with Section 162(m) of the Code, and/or solely of two
(2) or more Non-Employee Directors, in accordance with Rule 16b-3.  In addition,
the Board or the Committee, in its sole discretion, may (A) delegate to a
Committee who need not be Outside Directors the authority to grant Awards to
eligible persons who are either (I) not then Covered Employees and are not
expected to be Covered Employees at the time of recognition of income resulting
from such Stock Award, or (II) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code, and/or (B) delegate to a
Committee who need not be Non-Employee Directors the authority to grant Stock
Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.

(d)           Delegation to Officers.  The Board may delegate to one (1) or more
Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options (and, to the extent
permitted by applicable law, other Stock Awards) and the terms thereof, and (ii)
determine the number of shares of Common Stock to be subject to such Stock
Awards granted to such Employees; provided, however, that the Board resolutions
regarding such delegation shall specify the total number of shares of Common
Stock that may be subject to the Stock Awards granted by such Officer and that
such Officer may not grant a Stock Award to himself or herself.  Notwithstanding
anything to the contrary in this Section 2(d), the Board may not delegate to an
Officer authority to determine the Fair Market Value of the Common Stock
pursuant to Section 13(v)(i) below.

(e)           Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

3


--------------------------------------------------------------------------------




3.             SHARES SUBJECT TO THE PLAN.

(a)           Share Reserve.  Subject to the provisions of Section 9 relating to
adjustments upon changes in stock, the aggregate number of shares of Common
Stock that may be issued pursuant to Stock Awards after the Effective Date shall
not exceed fifteen million (15,000,000) shares, plus an annual increase to be
added on the first day of the fiscal year of the Company for a period of ten
(10) years, commencing on January 1, 2007 and ending on (and including) January
1, 2016 (each such day, a “Calculation Date”), equal to the lesser of (i) two
percent (2%) of the shares of Common Stock outstanding on each such Calculation
Date (rounded down to the nearest whole share); or (ii) five million (5,000,000)
shares of Common Stock. Notwithstanding the foregoing, the Board may act, prior
to the first day of any fiscal year of the Company, to increase the share
reserve by such number of shares of Common Stock as the Board shall determine,
which number shall be less than each of (i) and (ii).  For clarity, the
limitation in this Section 3(a) is a limitation in the number of shares of
Common Stock that may be issued pursuant to the Plan.  Accordingly, this
subsection 3(a) does not limit the granting of Stock Awards except as provided
in Section 7(a).  Shares may be issued in connection with a merger or
acquisition as permitted by NASD Rule 4350(i)(1)(A)(iii) or, if applicable, NYSE
Listed Company Manual Section 303A.08, or AMEX Company Guide Section 711 and
such issuance shall not reduce the number of shares available for issuance under
the Plan.  Furthermore, if a Stock Award (A) expires or otherwise terminates
without having been exercised in full or (B) is settled in cash (i.e., the
holder of the Stock Award receives cash rather than stock), such expiration,
termination or settlement shall not reduce (or otherwise offset) the number of
shares of Common Stock that may be issued pursuant to the Plan.

(b)           Reversion of Shares to the Share Reserve. If any shares of Common
Stock issued pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
to vest such shares in the Participant, then the shares which are forfeited or
repurchased shall revert to and again become available for issuance under the
Plan.  Also, any shares reacquired by the Company pursuant to subsection 8(g) or
as consideration for the exercise of any Stock Award shall again become
available for issuance under the Plan.  Notwithstanding the provisions of this
subsection 3(b), any such shares shall not be subsequently issued pursuant to
the exercise of Incentive Stock Options.

(c)           Section 162(m) Limitation on Annual Grants.  Subject to the
provisions of Section 9(a) relating to Capitalization Adjustments, at such time
as the Company may be subject to the applicable provisions of Section 162(m) of
the Code, no Employee shall be eligible to be granted during any calendar year
Options or Stock Appreciation Rights covering more than fifteen million
(15,000,000) shares of Common Stock.

(d)           Source of Shares.  The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market.

4.             ELIGIBILITY.

(a)           Eligibility for Specific Stock Awards.  Incentive Stock Options
may be granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” (as such

4


--------------------------------------------------------------------------------




terms are defined in Sections 424(e) and 424(f) of the Code).  Stock Awards
other than Incentive Stock Options may be granted to Employees, Directors and
Consultants.

(b)           Ten Percent Stockholders.  A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

(c)           Consultants.  A Consultant shall be eligible for the grant of a
Stock Award only if, at the time of grant, a Form S-8 Registration Statement
under the Securities Act (“Form S-8”) is available to register either the offer
or the sale of the Company’s securities to such Consultant because of the nature
of the services that the Consultant is providing to the Company, because the
Consultant is a natural person, or because of any other rule governing the use
of Form S-8.

5.             OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options need not be identical; provided, however, that each Option Agreement
shall include (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:

(a)           Term.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.

(b)           Exercise Price.  Subject to the provisions of Section 4(b)
regarding Ten Percent Stockholders, the exercise price of each Option shall be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted.  Notwithstanding
the foregoing, an Option may be granted with an exercise price lower than one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option if such Option is granted pursuant to an assumption of or
substitution for another option in a manner consistent with the provisions of
Section 424(a) of the Code (whether or not such options are Incentive Stock
Options).

(c)           Consideration.  The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below.  The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment.  The methods of payment permitted by this Section 6(c) are:

(i)            by cash, check, bank draft or money order payable to the Company;

5


--------------------------------------------------------------------------------




(ii)           pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

(iii)         by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

(iv)          by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued; provided, further, that shares of Common
Stock will no longer be outstanding under an Option and will not be exercisable
thereafter to the extent that (A) shares are used to pay the exercise price
pursuant to the “net exercise,” (B) shares are delivered to the Participant as a
result of such exercise, and (C) shares are withheld to satisfy tax withholding
obligations;  or

(v)            in any other form of legal consideration that may be acceptable
to the Board.

(d)           Transferability of Options.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options as the
Board shall determine.  In the absence of such a determination by the Board to
the contrary, the following restrictions on the transferability of Options shall
apply:

(i)            Restrictions on Transfer.  An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option in a manner consistent with applicable tax and securities laws
upon the Optionholder’s request.

(ii)           Domestic Relations Orders.  Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order, provided,
however, that an Incentive Stock Option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

(iii)         Beneficiary Designation.  Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company and any broker designated
by the Company to effect Option exercises, designate a third party who, in the
event of the death of the Optionholder, shall thereafter be entitled to exercise
the Option.  In the absence of such a designation, the executor or administrator
of the Optionholder’s estate shall be entitled to exercise the Option.

(e)           Vesting of Options Generally.  The total number of shares of
Common Stock subject to an Option may vest and therefore become exercisable in
periodic installments that may or may not be equal.  The Option may be subject
to such other terms and conditions on the time or times when it may or may not
be exercised (which may be based on the satisfaction of

6


--------------------------------------------------------------------------------




Performance Goals or other criteria) as the Board may deem appropriate.  The
vesting provisions of individual Options may vary.  The provisions of this
Section 5(e) are subject to any Option provisions governing the minimum number
of shares of Common Stock as to which an Option may be exercised.

(f)            Termination of Continuous Service.  Except as otherwise provided
in the applicable Option Agreement or other agreement between the Optionholder
and the Company, in the event that an Optionholder’s Continuous Service
terminates (other than for Cause or upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination of Continuous Service) but only within such period of time ending on
the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.

(g)           Extension of Termination Date.  An Optionholder’s Option Agreement
may provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than for Cause or upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements, or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement.

(h)           Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

(i)            Death of Optionholder.  In the event that (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death, or (ii)
the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death, but only within the period ending on the
earlier of (i) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of such Option as set forth in the Option Agreement.  If,
after the

7


--------------------------------------------------------------------------------




Optionholder’s death, the Option is not exercised within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.

(j)            Termination for Cause.  Except as explicitly provided otherwise
in an Optionholder’s Option Agreement, in the event that an Optionholder’s
Continuous Service is terminated for Cause, the Option shall terminate upon the
termination date of such Optionholder’s Continuous Service, and the Optionholder
shall be prohibited from exercising his or her Option from and after the time of
such termination of Continuous Service.

(k)           Non-Exempt Employees.  No Option granted to an Employee that is a
non-exempt employee for purposes of the Fair Labor Standards Act shall be first
exercisable for any shares of Common Stock until at least six (6) months
following the date of grant of the Option.  The foregoing provision is intended
to operate so that any income derived by a non-exempt employee in connection
with the exercise or vesting of an Option will be exempt from his or her regular
rate of pay.

6.             PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a)           Restricted Stock Awards.  Each Restricted Stock Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.  To the extent consistent with the Company’s Bylaws, at
the Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board. 
The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical; provided, however, that each Restricted Stock
Award Agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

(i)            Consideration.  A Restricted Stock Award may be awarded in
consideration for (A) past or future services actually or to be rendered to the
Company or an Affiliate, or (B) any other form of legal consideration that may
be acceptable to the Board in its sole discretion and permissible under
applicable law.

(ii)           Vesting.  Shares of Common Stock awarded under a Restricted Stock
Award Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii)         Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

(iv)          Transferability.  Rights to acquire shares of Common Stock under
the Restricted Stock Award Agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement, as the Board shall

8


--------------------------------------------------------------------------------




determine in its sole discretion, so long as Common Stock awarded under the
Restricted Stock Award Agreement remains subject to the terms of the Restricted
Stock Award Agreement.

(b)           Restricted Stock Unit Awards.  Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical;
provided, however, that each Restricted Stock Unit Award Agreement shall include
(through incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i)            Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.

(ii)           Vesting.  At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

(iii)         Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.

(iv)          Additional Restrictions.  At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.

(v)            Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement.  At the sole discretion of the Board, such dividend equivalents may
be converted into additional shares of Common Stock covered by the Restricted
Stock Unit Award in such manner as determined by the Board.  Any additional
shares covered by the Restricted Stock Unit Award credited by reason of such
dividend equivalents will be subject to all the terms and conditions of the
underlying Restricted Stock Unit Award Agreement to which they relate.

(vi)          Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.

(vii)         Compliance with Section 409A of the Code.  Notwithstanding
anything to the contrary set forth herein, any Restricted Stock Unit Award
granted under the Plan that is

9


--------------------------------------------------------------------------------




not exempt from the requirements of Section 409A of the Code shall contain such
provisions so that such Restricted Stock Unit Award will comply with the
requirements of Section 409A of the Code.  Such restrictions, if any, shall be
determined by the Board and contained in the Restricted Stock Unit Award
Agreement evidencing such Restricted Stock Unit Award.  For example, such
restrictions may include, without limitation, a requirement that any Common
Stock that is to be issued in a year following the year in which the Restricted
Stock Unit Award vests must be issued in accordance with a fixed pre-determined
schedule.

(c)           Stock Appreciation Rights.  Each Stock Appreciation Right
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  Stock Appreciation Rights may be granted as
stand-alone Stock Awards or in tandem with other Stock Awards.  The terms and
conditions of Stock Appreciation Right Agreements may change from time to time,
and the terms and conditions of separate Stock Appreciation Right Agreements
need not be identical; provided, however, that each Stock Appreciation Right
Agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

(i)            Term.  No Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date of its grant or such shorter period
specified in the Stock Appreciation Right Agreement.

(ii)           Strike Price. Each Stock Appreciation Right will be denominated
in shares of Common Stock equivalents.  The strike price of each Stock
Appreciation Right shall not be less than one hundred percent (100%) of the Fair
Market Value of the Common Stock equivalents subject to the Stock Appreciation
Right on the date of grant.

(iii)         Calculation of Appreciation.  The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (A) the aggregate Fair Market Value (on the
date of the exercise of the Stock Appreciation Right) of a number of shares of
Common Stock equal to the number of shares of Common Stock equivalents in which
the Participant is vested under such Stock Appreciation Right, and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (B) the strike price that is determined by the Board on the date of
grant of the Stock Appreciation Right.

(iv)          Vesting.  At the time of the grant of a Stock Appreciation Right,
the Board may impose such restrictions or conditions to the vesting of such
Stock Appreciation Right as it, in its sole discretion, deems appropriate.

(v)            Exercise.  To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.

(vi)          Payment.  The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in

10


--------------------------------------------------------------------------------




any other form of consideration, as determined by the Board and set forth in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.

(vii)         Termination of Continuous Service.  In the event that a
Participant’s Continuous Service terminates (other than for Cause), the
Participant may exercise his or her Stock Appreciation Right (to the extent that
the Participant was entitled to exercise such Stock Appreciation Right as of the
date of termination of Continuous Service) but only within such period of time
ending on the earlier of (A) the date three (3) months following the termination
of the Participant’s Continuous Service (or such longer or shorter period
specified in the Stock Appreciation Right Agreement), or (B) the expiration of
the term of the Stock Appreciation Right as set forth in the Stock Appreciation
Right Agreement.  If, after termination of Continuous Service, the Participant
does not exercise his or her Stock Appreciation Right within the time specified
herein or in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.

(viii)        Termination for Cause.  Except as explicitly provided otherwise in
an Participant’s Stock Appreciation Right Agreement, in the event that a
Participant’s Continuous Service is terminated for Cause, the Stock Appreciation
Right shall terminate upon the termination date of such Participant’s Continuous
Service, and the Participant shall be prohibited from exercising his or her
Stock Appreciation Right from and after the time of such termination of
Continuous Service.

(ix)          Compliance with Section 409A of the Code.  Notwithstanding
anything to the contrary set forth herein, any Stock Appreciation Rights granted
under the Plan that are not exempt from the requirements of Section 409A of the
Code shall contain such provisions so that such Stock Appreciation Rights will
comply with the requirements of Section 409A of the Code.  Such restrictions, if
any, shall be determined by the Board and contained in the Stock Appreciation
Right Agreement evidencing such Stock Appreciation Right.  For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right that is to be paid wholly or partly in cash must be exercised
and paid in accordance with a fixed pre-determined schedule.

(d)           Performance Awards.

(i)            Performance Stock Awards.  A Performance Stock Award is a Stock
Award that may be granted, may vest or may be exercised based upon the
attainment during a Performance Period of certain Performance Goals.  A
Performance Stock Award may, but need not, require the completion of a specified
period of Continuous Service. The length of any Performance Period, the
Performance Goals to be achieved during the Performance Period, and the measure
of whether and to what degree such Performance Goals have been attained shall be
conclusively determined by the Committee in its sole discretion.  The maximum
number of shares that may be granted to any Participant in a calendar year
attributable to Stock Awards described in this Section 6(d)(i) shall not exceed
fifteen million (15,000,000) shares of Common Stock.  In addition, to the extent
permitted by applicable law and the applicable Award Agreement, the Board may
determine that cash may be used in payment of Performance Stock Awards.

11


--------------------------------------------------------------------------------




(ii)           Performance Cash Awards.  A Performance Cash Award is a cash
award that may be granted upon the attainment during a Performance Period of
certain Performance Goals.  A Performance Cash Award may also require the
completion of a specified period of Continuous Service.  The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee in its sole
discretion.  The maximum value that may be granted to any Participant in a
calendar year attributable to cash awards described in this Section 6(d)(i)
shall not exceed five million dollars ($5,000,000).  The Board may provide for
or, subject to such terms and conditions as the Board may specify, may permit a
Participant to elect for, the payment of any Performance Cash Award to be
deferred to a specified date or event.  The Committee may specify the form of
payment of Performance Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Performance Cash
Award, or such portion thereof as the Board may specify, to be paid in whole or
in part in cash or other property.  In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board may determine that
Common Stock authorized under this Plan may be used in payment of Performance
Cash Awards, including additional shares in excess of the Performance Cash Award
as an inducement to hold shares of Common Stock.

(e)           Other Stock Awards.  Other forms of Stock Awards valued in whole
or in part by reference to, or otherwise based on, Common Stock may be granted
either alone or in addition to Stock Awards provided for under Section 5 and the
preceding provisions of this Section 6.  Subject to the provisions of the Plan,
the Board shall have sole and complete authority to determine the persons to
whom and the time or times at which such Other Stock Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Other Stock Awards and all other terms and conditions of such
Other Stock Awards.

7.             COVENANTS OF THE COMPANY.

(a)           Availability of Shares.  During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.

(b)           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.  A participant shall not be eligible for the grant of a
Stock Award of the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities laws.

12


--------------------------------------------------------------------------------


(c)           No Obligation to Notify.  The Company shall have no duty or
obligation to any holder of a Stock Award to advise such holder as to the time
or manner of exercising such Stock Award.  Furthermore, the Company shall have
no duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of a Stock Award or a possible period in which the
Stock Award may not be exercised.  The Company has no duty or obligation to
minimize the tax consequences of a Stock Award to the holder of such Stock
Award.

8.             MISCELLANEOUS.

(a)           Use of Proceeds.  Proceeds from the sale of shares of Common Stock
pursuant to Stock Awards shall constitute general funds of the Company.

(b)           Corporate Action Constituting Grant of Stock Awards.  Corporate
action constituting a grant by the Company of a Stock Award to any Participant
shall be deemed completed as of the date of such corporate action, unless
otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant.

(c)           Stockholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until such Participant
has exercised the Stock Award pursuant to its terms and the Participant shall
not be deemed to be a stockholder of record until the issuance of the Common
Stock pursuant to such exercise has been entered into the books and records of
the Company.

(d)           No Employment or Other Service Rights.  Nothing in the Plan, any
Stock Award Agreement or other instrument executed thereunder or in connection
with any Award granted pursuant to the Plan shall confer upon any Participant
any right to continue to serve the Company or an Affiliate in the capacity in
effect at the time the Award was granted or shall affect the right of the
Company or an Affiliate to terminate (i) the employment of an Employee with or
without notice and with or without cause, (ii) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate, or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

(e)           Incentive Stock Option $100,000 Limitation.  To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and any Affiliates) exceeds one hundred thousand dollars ($100,000), the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).

(f)            Investment Assurances.  The Company may require a Participant, as
a condition of exercising or acquiring Common Stock under any Stock Award, (i)
to give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and

13


--------------------------------------------------------------------------------




business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock.  The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(x) the issuance of the shares upon the exercise or acquisition of Common Stock
under the Stock Award has been registered under a then currently effective
registration statement under the Securities Act, or (y) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

(g)           Withholding Obligations.  Unless prohibited by the terms of a
Stock Award Agreement, the Company may, in its sole discretion, satisfy any
federal, state or local tax withholding obligation relating to an Award by any
of the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii)  withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Award; provided, however,
that no shares of Common Stock are withheld with a value exceeding the minimum
amount of tax required to be withheld by law (or such lower amount as may be
necessary to avoid classification of the Stock Award as a liability for
financial accounting purposes); (iii) withholding cash from an Award settled in
cash; (iv) withholding payment from any amounts otherwise payable to the
Participant; or (v) by such other method as may be set forth in the Stock Award
Agreement.

(h)           Electronic Delivery.  Any reference herein to a “written”
agreement or document shall include any agreement or document delivered
electronically or posted on the Company’s intranet.

(i)            Deferrals.  To the extent permitted by applicable law, the Board,
in its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants.  Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee.  The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.

(j)            Compliance with Section 409A of the Code.  To the extent that the
Board determines that any Award granted under the Plan is subject to Section
409A of the Code, the

14


--------------------------------------------------------------------------------




Award Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the
Code.  To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued or amended after the Effective Date.  Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date the
Board determines that any Award may be subject to Section 409A of the Code and
related Department of Treasury guidance (including such Department of Treasury
guidance as may be issued after the Effective Date), the Board may adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Board determines are
necessary or appropriate to (1) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award, or (2) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.

9.             ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a)           Capitalization Adjustments.  In the event of a Capitalization
Adjustment, the Board shall appropriately adjust: (i) the class(es) and maximum
number of securities subject to the Plan pursuant to Section 3(a), (ii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 3(c) and 6(d)(i), and (iii) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. 
The Board shall make such adjustments, and its determination shall be final,
binding and conclusive.

(b)           Dissolution or Liquidation.  Except as otherwise provided in the
Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to the Company’s right
of repurchase) shall terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase option may be repurchased by the Company notwithstanding
the fact that the holder of such Stock Award is providing Continuous Service,
provided, however, that the Board may, in its sole discretion, cause some or all
Stock Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

(c)           Corporate Transaction.  The following provisions shall apply to
Stock Awards in the event of a Corporate Transaction unless otherwise provided
in the instrument evidencing the Stock Award or any other written agreement
between the Company or any Affiliate and the holder of the Stock Award or unless
otherwise expressly provided by the Board at the time of grant of a Stock Award.

(i)            Stock Awards May Be Assumed.  Except as otherwise stated in the
Stock Award Agreement, in the event of a Corporate Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock

15


--------------------------------------------------------------------------------




awards for Stock Awards outstanding under the Plan (including but not limited
to, awards to acquire the same consideration paid to the stockholders of the
Company pursuant to the Corporate Transaction), and any reacquisition or
repurchase rights held by the Company in respect of Common Stock issued pursuant
to Stock Awards may be assigned by the Company to the successor of the Company
(or the successor’s parent company, if any), in connection with such Corporate
Transaction.  A surviving corporation or acquiring corporation (or its parent)
may choose to assume or continue only a portion of a Stock Award or substitute a
similar stock award for only a portion of a Stock Award.  The terms of any
assumption, continuation or substitution shall be set by the Board in accordance
with the provisions of Section 2.

(ii)           Stock Awards Held by Current Participants.  Except as otherwise
stated in the Stock Award Agreement, in the event of a Corporate Transaction in
which the surviving corporation or acquiring corporation (or its parent company)
does not assume or continue such outstanding Stock Awards or substitute similar
stock awards for such outstanding Stock Awards, then with respect to Stock
Awards that have not been assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction (referred to as the “Current Participants”),
the vesting of such Stock Awards (and, if applicable, the time at which such
Stock Awards may be exercised) shall (contingent upon the effectiveness of the
Corporate Transaction) be accelerated in full to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five (5) days prior
to the effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards shall lapse (contingent upon the
effectiveness of the Corporate Transaction).

(iii)         Stock Awards Held by Persons other than Current Participants. 
Except as otherwise stated in the Stock Award Agreement, in the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants, the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Award may be exercised) shall not be accelerated and such Stock Awards (other
than a Stock Award consisting of vested and outstanding shares of Common Stock
not subject to the Company’s right of repurchase) shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Stock Awards shall not terminate and may
continue to be exercised notwithstanding the Corporate Transaction.

(1)           Payment for Stock Awards in Lieu of Exercise.  Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of any Stock Award that is not exercised prior
to such effective time will receive a payment, in such form as may be determined
by the Board, equal in value to the excess, if any, of (A) the value of the
property the holder of the Stock Award would have received upon the

16


--------------------------------------------------------------------------------




exercise of the Stock Award, over (B) any exercise price payable by such holder
in connection with such exercise.

(d)           Change in Control.  A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant.  A Stock Award may vest as to all or any portion of the shares
subject to the Stock Award (i) immediately upon the occurrence of a Change in
Control, whether or not such Stock Award is assumed, continued, or substituted
by a surviving or acquiring entity in the Change in Control, or (ii) in the
event a Participant’s Continuous Service is terminated, actually or
constructively, within a designated period following the occurrence of a Change
in Control.  In the absence of such provisions, no such acceleration shall
occur.

10.          TERMINATION OR SUSPENSION OF THE PLAN.

(a)           Plan Term.  Unless sooner terminated by the Board pursuant to
Section 2, the Plan shall automatically terminate on the day before the tenth
(10th) anniversary of the earlier of (i) the date the Plan is adopted by the
Board, or (ii) the date the Plan is approved by the stockholders of the
Company.  No Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.

(b)           No Impairment of Rights.  Suspension or termination of the Plan
shall not impair rights and obligations under any Award granted while the Plan
is in effect except with the written consent of the affected Participant.

11.          EFFECTIVE DATE OF PLAN.

This Plan shall become effective on the Effective Date.

12.          CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13.          DEFINITIONS.

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:

(a)           “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” as such terms are defined in Rule 405 of the Securities Act.  The
Board shall have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.

(b)           “Award” means a Stock Award or a Performance Cash Award.

(c)           “Board” means the Board of Directors of the Company.

17


--------------------------------------------------------------------------------




(d)           “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company.  Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.

(e)           “Cause” means with respect to a Participant, the occurrence of any
of the following events:  (i) such Participant’s commission of any felony or any
crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof; (ii) such Participant’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company; (iii)
such Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv)  such Participant’s unauthorized use or disclosure of the
Company’s confidential information or trade secrets; or (v) such Participant’s
gross misconduct. The determination that a termination of the Participant’s
Continuous Service is either for Cause or without Cause shall be made by the
Company in its sole discretion.  Any determination by the Company that the
Continuous Service of a Participant was terminated by reason of dismissal
without Cause for the purposes of outstanding Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

(f)            “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

(i)            any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction. 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by an investor,
any affiliate thereof or any other Exchange Act Person from the Company in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such

18


--------------------------------------------------------------------------------




merger, consolidation or similar transaction, the stockholders of the Company
immediately prior thereto do not Own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving Entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

(iii)         the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation;

(iv)          there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

(v)            individuals who, on the date this Plan is adopted by the Board,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board.

For avoidance of doubt, the term Change in Control shall not include a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

(g)           “Code” means the Internal Revenue Code of 1986, as amended.

(h)           “Committee” means a committee of one (1) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

(i)            “Common Stock” means the common stock of the Company.

(j)            “Company” means TorreyPines Therapeutics, Inc., a Delaware
corporation.

19


--------------------------------------------------------------------------------




(k)           “Consultant” means any person, including an advisor, who is (i)
engaged by the Company or an Affiliate to render consulting or advisory services
and is compensated for such services, or (ii) serving as a member of the board
of directors of an Affiliate and is compensated for such services.  However,
service solely as a Director, or payment of a fee for such service, shall not
cause a Director to be considered a “Consultant” for purposes of the Plan.

(l)            “Continuous Service” means that the Participant’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated.  A change in the capacity in which the
Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s service with the Company or an Affiliate, shall not terminate
a Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an “Affiliate” as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate.  For example, a change in status from an employee of
the Company to a consultant to an Affiliate or to a Director shall not
constitute an interruption of Continuous Service. To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of: (i) any leave of absence approved by the Board of
the chief executive officer of the Company, including sick leave, military leave
or any other personal leave; or (ii) transfers between the Company, an
Affiliate, or their successors.  Notwithstanding the foregoing, a leave of
absence shall be treated as Continuous Service for purposes of vesting in a
Stock Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.

(m)          “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i)            a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

(ii)           a sale or other disposition of at least ninety percent (90%) of
the outstanding securities of the Company;

(iii)         the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

(iv)          the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

(n)           “Covered Employee” shall have the meaning provided in Section
162(m)(3) of the Code and the regulations promulgated thereunder.

20


--------------------------------------------------------------------------------




(o)           “Director” means a member of the Board.

(p)           “Disability” means, with respect to a Participant,  the inability
of such Participant to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, as provided in Section 22(e)(3) and
409A(a)(2)(c)(i) of the Code.

(q)           “Effective Date” means the effective date of this Plan document,
which is the ‘Effective Time’ of the ‘Merger’, as such terms are defined in the
Agreement and Plan of Merger and Reorganization entered into on June 7, 2006 by
and among TorreyPines Therapeutics, Inc. a Delaware corporation, Autobahn
Acquisition, Inc., a Delaware corporation, and the Company.

(r)           “Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.

(s)           “Entity” means a corporation, partnership, limited liability
company or other entity.

(t)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(u)           “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date as
set forth in Section 11, is the Owner, directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities.

(v)            “Fair Market Value” means, as of any date, the value of the
Common Stock determined as follows:

(i)            If the Common Stock is listed on any established stock exchange
or traded on the Nasdaq Global Market or the Nasdaq Capital Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the date of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable.  Unless
otherwise provided by the Board, if there is no closing sales price (or closing
bid if no sales were reported) for the Common Stock on the date of
determination, then the Fair Market Value shall be the closing selling price (or
closing bid if no sales were reported) on the last preceding date for which such
quotation exists.

21


--------------------------------------------------------------------------------




(ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith and in accordance
with Section 409A of the Code.

(w)           “Incentive Stock Option” means an Option which qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(x)           “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(y)           “Nonstatutory Stock Option” means an Option that does not qualify
as an Incentive Stock Option.

(z)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(aa)         “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the terms and
conditions of Section 5 of the Plan.

(bb)         “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. 
Each Option Agreement shall be subject to the terms and conditions of the Plan.

(cc)         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

(dd)         “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).

(ee)         “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant.  Each Other Stock Award Agreement shall be
subject to the terms and conditions of the Plan.

(ff)           “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” who
receives compensation for prior services (other than benefits under a
tax-qualified retirement plan) during the taxable year, has not been an officer
of the Company or

22


--------------------------------------------------------------------------------




an “affiliated corporation,” and does not receive remuneration from the Company
or an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director, or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.

(gg)         “Own,” “Owned,” “Owner,” “Ownership”  A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(hh)         “Participant” means a person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(ii)           “Performance Cash Award” means an award of cash granted pursuant
to the terms and conditions of Section 6(d)(ii).

(jj)           “Performance Criteria” means the one or more criteria that the
Board shall select for purposes of establishing the Performance Goals for a
Performance Period.  The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following: (i) earnings per share; (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization (EBITDA); (iv) total stockholder return; (v) return on equity; (vi)
return on assets, investment, or capital employed; (vii) operating margin;
(viii) gross margin; (ix) operating income; (x) net income (before or after
taxes); (xi) net operating income; (xii) net operating income after tax; (xiii)
pre- and after-tax income; (xiv) pre-tax profit; (xv) operating cash flow; (xvi)
sales or revenue targets; (xvii) orders and revenue; (xviii) increases in
revenue or product revenue; (xix) expenses and cost reduction goals; (xx)
improvement in or attainment of expense levels; (xxi) improvement in or
attainment of working capital levels; (xxii) economic value added (or an
equivalent metric); (xxiii) market share; (xxiv) cash flow; (xxv) cash flow per
share; (xxvi) share price performance; (xxvii) debt reduction; (xxviii)
implementation or completion of projects or processes; (xxix) customer
satisfaction; (xxx) stockholders’ equity; (xxxi) quality measures; and (xxxii)
to the extent that an Award is not intended to comply with Section 162(m) of the
Code, other measures of performance selected by the Board.  Partial achievement
of the specified criteria may result in the payment or vesting corresponding to
the degree of achievement as specified in the Stock Award Agreement or the
written terms of a Performance Cash Award.  The Board shall, in its sole
discretion, define the manner of calculating the Performance Criteria it selects
to use for such Performance Period.

(kk)        “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria.  Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices. 
At the time of the grant of any Award, the Board is authorized to determine
whether, when calculating the attainment of Performance Goals for a Performance
Period: (i) to exclude restructuring and/or other nonrecurring charges; (ii) to
exclude exchange rate effects, as applicable, for non-U.S. dollar denominated
net sales and operating earnings; (iii) to exclude the

23


--------------------------------------------------------------------------------




effects of changes to generally accepted accounting standards required by the
Financial Accounting Standards Board; (iv) to exclude the effects of any
statutory adjustments to corporate tax rates; and (v) to exclude the effects of
any “extraordinary items” as determined under generally accepted accounting
principles.  In addition, the Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals.

(ll)           “Performance Period” means the period of time selected by the
Board over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Stock Award or a Performance Cash Award.  Performance Periods may be of
varying and overlapping duration, at the sole discretion of the Board.

(mm)       “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(d)(i).

(nn)         “Plan” means this TorreyPines Therapeutics, Inc. 2006 Equity
Incentive Plan, as amended in accordance with its terms.

(oo)         “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).

(pp)         “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant.  Each Restricted Stock
Award Agreement shall be subject to the terms and conditions of the Plan.

(qq)         “Restricted Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of Section
6(b).

(rr)         “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant.  Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.

(ss)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

(tt)           “Securities Act” means the Securities Act of 1933, as amended.

(uu)         “Stock Appreciation Right” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 6(c).

(vv)          “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant.  Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

24


--------------------------------------------------------------------------------




(ww)        “Stock Award” means any right to receive Common Stock granted under
the Plan, including an Option, a Restricted Stock Award, a Restricted Stock Unit
Award, a Stock Appreciation Right, a Performance Stock Award, or any Other Stock
Award.

(xx)         “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant.  Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

(yy)         “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

(zz)         “Ten Percent Stockholder” means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.

25


--------------------------------------------------------------------------------